Citation Nr: 1613533	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-08 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to an effective date earlier than February 10, 2009, for the award of a 60 percent rating for residuals of total right knee replacement and a separate, additional, 20 percent rating for associated scars.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut (hereinafter Agency of Original Jurisdiction (AOJ)).  In its decision, the AOJ granted "service connection" for total right knee replacement and assigned a 60 percent rating effective February 10, 2009, and granted "service connection" for a separate 20 percent disability rating for associated scars effective February 10, 2009.  Notably, at the time of decision, the Veteran had been in receipt of a 20 percent rating for post-operative residuals of right knee lateral meniscectomy.

In September 2013, the Board remanded the case to the AOJ for additional development.  As this decision will explain, the AOJ complied with the Board's remand instructions.   See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As a preliminary matter, it is noted that the Board previously phrased the issue on appeal as entitlement to an effective date earlier than February 10, 2009, for the award of service connection for a total right knee replacement, to include a separate rating for associated scars.  While this is technically correct as VA cannot automatically presume that a total knee replacement is a continuation a previously service-connected meniscal injury, the AOJ eventually determined that the Veteran's total knee replacement was in fact a progression of the service-connected meniscal injury.  Thus, the Board finds that the case at hand is more properly phrased as an earlier effective date claim for an increased rating rather than an award of service connection - particularly given that the laws governing effective date of awards are potentially more favorable for an increased rating claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (1996) (holding that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits and that, once apparent, a potential jurisdictional defect may be raised by the court, tribunal or any party, sua sponte, at any stage in the proceedings); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (the Board has statutory authority to review all questions necessary to a decision in the matter, and is not necessarily limited to the issue(s) certified for appeal).


FINDINGS OF FACT

1.  A final February 2003 AOJ rating decision awarded a 20 percent rating for service-connected post-operative residuals of right knee lateral meniscectomy.

2.  On February 10, 2009, the Veteran filed a claim for an increased rating for left knee disability; there were no formal or informal claims for an increased rating between the time period from February 2003 to February 10, 2009.  

3.  The Veteran had total knee replacement surgery on his service-connected right knee on July 20, 2007, which factually demonstrated an increased severity of disability which occurred one year prior to the filing of an increased rating claim on February 10, 2009. 


CONCLUSION OF LAW

The criteria for an effective date earlier than February 10, 2009 for the award of a 60 percent rating for residuals of total right knee replacement and a separate, additional, 20 percent rating for associated scars have not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.155, 3.157, 3.400(o)(2) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

Here, the Veteran filed an increased rating claim for service-connected right knee disability in February 2009.  A March 2009 pre-adjudicatory AOJ notice advised the Veteran to submit evidence regarding his reported right knee replacement which may include a statement from his doctor containing physical and clinical findings, the results of any laboratory tests or x-rays, and the dates of examinations and tests.  He could also submit a statement from other individuals who were able to describe from their knowledge and personal observation in what manner his disability had affected him.  Further, the Veteran was advised of the respective duties between himself and VA in obtaining evidence to substantiate his claim as well as the criteria for establishing a disability rating and effective date of award.  Thus, the Board finds that VA has satisfied the duty to notify the Veteran.

VA must also make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  In this case, the RO obtained copies of the Veteran's service treatment records and also post-service medical records from VA facilities and from physicians in private practice.  Most importantly for the issues at stake in this appeal, the AOJ obtained a copy of the operative report showing the date of the Veteran's total right knee replacement surgery.  The AOJ also arranged for an examination of the Veteran's knee in March 2009.   No other assistance would have been helpful in substantiating the Veteran's claim for an earlier effective date.

The duty to assist includes the obligation to enforce compliance with the Board's prior remand instructions.  In September 2013, the Board determined that the Veteran's claims file did not include any VA treatment records after April 2002 and remanded the case with instructions to obtain them.  The AOJ complied with the Board's instructions by obtaining copies of the missing records.  See Stegall v., 11 Vet. App. at 271.

Analysis

In pertinent part, in May 1976, VA granted service connection for residuals of a lateral meniscectomy of the right knee and assigned an initial noncompensable disability rating.  In response to the Veteran's prompt request for an increase, VA issued a second rating decision in September 1976, assigning a 10 percent rating.  

In pertinent part, in March 2002, the Veteran complained of a worsening of his knee pain and, in May 2002, the AOJ denied a claim for an increased rating and the Veteran initiated an appeal.  After further development, the RO issued a rating decision in February 2003, increasing the Veteran's knee rating from 10 to 20 percent.  By written statement received in February 2003, the Veteran withdrew his appeal by indicating satisfaction with the AOJ's action on his appeal.

After that, the Veteran filed no new formal or informal written claims until February 10, 2009, when he requested additional compensation for residuals of a total right knee replacement operation.  As discussed above, the AOJ has awarded a 60 percent rating for residuals of total knee replacement and a separate 20 percent rating for associated scars effective to February 10, 2009 - the date of claim.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When the increase in disability occurred prior to one year from the date of filing, an effective date of award cannot be awarded prior to the date of the application.  Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998).

The term "application," while not defined in the statute, is broadly construed by regulation to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Where a formal claim has already been allowed, certain submissions will be accepted as an informal claim such as a report of examination or hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  Furthermore, any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought.  38 C.F.R. § 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

In determining the effective date of award, the Board is required to look to all communications in the file which may be construed as a formal or an informal claim and, then, to all other evidence in the record to determine the "earliest date of which," within the year prior to the claim, the increase in disability was ascertainable.  Quarles v. Derwinski, 3. Vet. App. 129, 134 (1992).

Appellate review of a rating decision is initiated by a notice of disagreement (NOD) and completed substantive appeal after a statement of the case (SOC) has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to file an NOD within one year from the date of notice of the decision renders a rating decision final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

Veterans are free to file and withdraw claims as they wish, and when claims are withdrawn they "cease to exist."  Hanson v. Brown, 9 Vet. App. 29, 32 (1996).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing that includes the name of the claimant, the applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from appeal.  Id.

A withdrawal of appeal should be filed with the AOJ until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board.  38 C.F.R. § 20.204(b)(2).  Important for this decision, a withdrawal of appeal is effective when received by the AOJ.  38 C.F.R. § 20.204(b)(2).  The effect of a withdrawal is spelled out in 38 C.F.R. § 20.204(c) as follows:

Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  Withdrawal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the Court held that when a rating decision is final, only a request for a revision premised on CUE could result in the assignment of earlier effective date.  A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality.

Here, the record reflects that a final February 2003 AOJ rating decision awarded a 20 percent rating for service-connected post-operative residuals of right knee lateral meniscectomy.  By written statement received on February 12, 2003, the Veteran sent to the AOJ an "Appeal Status Election" form asserting that the February 2003 AOJ rating action "satisfies my appeal on all issues."  This document was signed and contained all necessary claims information required by 38 C.F.R. § 20.204 to meet the requirements for a properly filed withdrawal of appeal.  

The Board notes that a review of the February 2003 statement in the context of all evidentiary record reflects that the Veteran intended a withdrawal of appeal.  On its face, the Veteran's statement of withdrawal was clear.  Additionally, the Veteran took no actions after this statement which can reasonably construed as representing an attempt to further pursue his appeal.

The Board further observes that the AOJ closed out the Veteran's appeal, and took no actions waiving the withdrawal and need for substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2010).

The Veteran next filed a claim for an increased rating on February 10, 2009 as the evidence does not reflect any informal or formal written communication reflecting an intent to file a claim for an increased rating.  The AOJ has assigned an effective date to the date of this filing of claim.

The Board acknowledges the Veteran's main contention that his increased compensation should be made effective to the date of his total knee replacement on July 30, 2007.  Parenthetically, the Board notes on one occasion the Veteran identified July 30, 2008 as the date of this operation, but the actual operation report from the hospital where the Veteran had his surgery clearly indicates July 30, 2007 as the date of the surgery.  

The date of the Veteran's surgery is significant because 38 C.F.R. § 3.400(o) authorizes the assignment of an effective date prior to the date of claim only "if a complete claim or intent to file a claim is received within 1 year from such date, otherwise, date of receipt of claim."  Id.  The regulation further indicates that medical records indicating an increase in disability, such as the operative report describing the Veteran's total knee replacement operation "may be used to establish effective date(s) for retroactive benefits based on facts found of an increase in disability only if a complete claim or intent to file a claim for an increase is received within 1 year of the date of the report of examination."  Id.  (emphasis added).

Because the Veteran's claim was not filed until February 10, 2009 - more than one year after it became factually ascertainable that his right knee disability had increased in severity - the law does not authorize the assignment of an effective date earlier than the date of his claim.  Significantly, the Veteran's right total knee replacement was performed at a private facility with such records received after the February 10, 2009 filing of a claim for an increase.  As these records are not VA records or from uniformed services, an effective date could be no earlier than the date of receipt of these records.  38 C.F.R. § 3.157(b)(2), (3).

The law does allow an exception for an earlier effective date of award when such records are VA records or from the uniformed services.  38 C.F.R. § 3.157(b)(1).  When this case was previously before the Board in September 2013, the Veteran's representative argued in favor of remanding this case on the grounds that VA treatment records after April 2002 - which, at the time, had not yet been associated with the claims file - could potentially include evidence of an informal claim for benefits prior to February 10, 2009.  

The Board has reviewed the VA treatment records acquired on remand and there are no treatment records of any kind with dates between February 2003 to February 10, 2009 reflecting treatment for right knee disability.  Moreover, there is no specific, dated examination report which indicates that the Veteran's right knee disability had worsened during this time period.  See Massie v. Shinseki, 724 F.3d 1325 (Fed. Cir. 2013).  The Board observes that it appears that, after a period of kinesiotherapy in April 2002 (which pertained to the time period from the prior final denial in February 2003), the Veteran obtained treatment for his right knee disability at a private provider.  Notably, the Veteran has been requested to provide his private treatment records.  While records earlier than July 2007 have not been obtained, any existing records could not substantiate the claim as private records could not constitute an informal claim under 38 C.F.R. § 3.157(b)(2), (3) as discussed above.  Thus, the Board concludes that VA records cannot be construed as raising an informal claim for an increased rating between the time period from February 2003 to February 2009.

For these reasons, none of the evidence obtained on remand calls into question the conclusion that it was factually ascertainable on July 30, 2007 that the Veteran's right knee disability increased in severity, but that the Veteran did not file a complete claim or express an intention to file a claim within 1 year after that.  As the increase in disability occurred prior to one year from the date of filing, an effective date of award cannot be awarded prior to the date of the application.  Harper, 10 Vet. App. at 126-27; 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998).

Although the Board is sympathetic to the Veteran's claim, the Board is bound by the applicable statutes and regulations.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  Those laws and regulations provide specific guidance as to the documents on which effective dates may be based, and the fact that a disability or disabilities are of longstanding nature does not warrant a different result under these laws and regulations.  

Accordingly, the preponderance of the evidence is against the claim for an earlier effective date for the award of an increased rating for a total right knee replacement and a separate rating for associated scars.  Thus, the benefit of the doubt doctrine does not apply and the claim must be denied. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date earlier than February 10, 2009, for the award of a 60 percent rating for a total right knee replacement and a separate 20 percent rating for associated scars is denied.




____________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


